Title: To James Madison from David Lenox, 12 October 1801
From: Lenox, David
To: Madison, James


Sir
London 12th. October 1801.
I had the honor to write you the 25th of July & 15th. Ultimo, the former enclosing Abstract of my Applications for the discharge of Seamen for the quarter ending the 30th. of June, together with a List of Seamen detained on the ground of their having no Documents to prove their Citizenship, & the latter enclosing certain documents relative to my Official situation required by your Letter of the 22d. July, & which I flatter myself would be perfectly satisfactory. I have received your several Letters of the 5th. 16th. 20th. & 25th. of June, & 6th. & 21st. of July, accompanied with Documents to prove the Citizenship of Seamen, & their situations are as expressed against their names in the enclosed List, as well as the Unanswered Cases in my Letter ⟨of⟩ the 25th. of July. I have now the honor to send you enclosed Abstract of my Applications for the discharg⟨e⟩ of Seamen for the Quarter ending the 30th. Ultimo. It is Sir with great satisfaction that I have to congratulate you on the Peace which has recently taken place between Great Britain & France, an e⟨vent⟩ which will no doubt put an end to the Evils of which we have had too long to complain, applications however continue to be made to me, but I have little doubt t⟨hat⟩ in a short time I shall be able to effect the discharge of every Seaman claiming protection as an American Citizen. The multiplicity of business at the Admiralty ⟨has⟩ hitherto prevented a discussion of this Subject, so that I cannot at present say when the business will end, b⟨ut⟩ I conceive the period cannot be far distant, & you may rely on my best endeavours to close it as soon as possible, & of which you shall have the earliest information, in th⟨e⟩ interim, as I conceive my presence here will not be much longer necessary, I shall be extremely glad to receive the Presidents permission to return to America as early in the ensuing Spring as possible. With great respect I have the honor to be Sir Your Most Obedient Servant
D. Lenox
 

   RC and enclosures (DNA: RG 59, CD, London, vol. 8); triplicate and enclosures (DLC). RC docketed by Wagner as received 21 Dec. Enclosures 3 pp.; docketed by Wagner (see nn. 3 and 4).


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:478.


   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:164 n. 1.


   Lenox enclosed separate reports on the status of named individuals in each of the two extant copies of his letter.


   In the abstract Lenox reported on the 176 new applications for release that he had made between 1 July and 1 Oct. 1801 and the 83 renewed or outstanding applications.

